PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/615,658
Filing Date: 21 Nov 2019
Appellant(s): MUSASHI ENGINEERING, INC.



__________________
Tsuyoshi Nakamura
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/24/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/25/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
As to the modification of Ahmadi by Hong: In response to appellant’s arguments against the references individually (“Hong does not have a structure which corresponds to the claimed feature, ‘wherein the inner bottom surface is constituted by a plane perpendicular to an axis of the plunger’”), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner notes that the rejection is made over a combination of references, not secondary reference Hong alone, Hong has not been relied upon for teaching such feature since an inner bottom surface as argued is taught by primary reference Ahmadi (such as land area between nozzle passages).  The examiner disagrees with Applicant’s depiction (“modified Fig 2 of Ahmadi”) of the examiner’s combination of Ahmadi and Hong provided on pg 10 of the Appeal Brief.  Appellant’s “Modified fig 2” appears to only have incorporated a tapered plunger end from Hong.  The examiner notes that as stated on pg 4-5 of the 1/25/22 final rejection, it is not solely the plunger shape that was incorporated: “Hong teaches a liquid dispensing device comprising a reciprocating plunger rod (28) in a liquid chamber (21) in communication with a nozzle (23). Hong further teaches wherein the valve seat can predictably be situated within the nozzle (23) on a tapered surface of a truncated cone shaped inner space of the nozzle.  And wherein the components therein are designed to be predictably detachable to facilitated repairs thereto (See, for example [0009-10], [0054]).  As both Ahmadi and Hong are directed to jetting dispensers, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a dispenser comprising wherein the nozzle communicating with the liquid chamber further has a truncated-cone-shaped inner space into which the plunger rod proceeds as Ahmadi has explicitly expressed the capability of its principles to be compatible with other dispensers, as such a configuration predictably achieves the result of dispensing controlled portions of liquid via a reciprocating rod contacting a valve seat, and as such a configuration further would provide easier access to repairs / replacement of dispenser components.”.    Instead, the examiner offers his own modified Fig 2 of Ahmadi by using portions of Fig 4 and Fig 6 of Hong, based on the incorporated teaching of Ahmadi and Hong:


    PNG
    media_image2.png
    585
    850
    media_image2.png
    Greyscale

The examiner notes that Appellant’s modified Fig 2 retained lower portions of (19) housing preventing the plunger from seating in the nozzle, and preventing the motivation of easier access to the chamber for repairs / replacement from being achieved.  As such appellants modified Fig 2 failed to capture the concept of the plunger valve seat actually being within the nozzle and further possessing tapering / narrowing walls therearound and thereunder.  Thus, when considering the full teaching of the combined prior art Ahmadi in view of Hong have taught the features of “an inner bottom surface located at a lower end of the tapered surface” and “wherein the inner bottom surface is constituted by a plane perpendicular to an axis of the plunger”.  

As to the modification of Ahmadi by Ahmadi:  In response to applicant's arguments against the references individually (Fig 5C of Ahmadi does not adequately teach inclined inflow ports continuous with the tapered surface of the nozzle and each of the inflow ports is inclined downward toward the center of the nozzle), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Similar to Applicant’s “modified Fig 2 of Ahmadi” from pg 10 of the Brief, the examiner also disagrees with Applicant’s depiction (“modified Fig 2 of Ahmadi”) presented on pg 13 of the Brief.  The depiction fails for the same reasons presented above; and also it fails for attempting to bodily incorporate the rigid structure of specifically fig 5C while ignoring what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Instead the examiner again asserts that examiner’s own modified Fig 2 of Ahmadi and using portions of Fig 4 and Fig 6 of Hong (see above) is a more appropriate representation of the combination of the prior art and attention is directed thereto.   Ahmadi has taught a variety of nozzle passage configurations, including number or passages, angular orientation, relative sizing, and positioning thereof (See, for example, Fig 5a-e, and 6a-I; and supporting text found at [0029-0043]), not solely just 5C.  The concept of the inclusion of a recess (110) into the nozzle body, parallel fluid passages, and wherein the geometry and size of the recess being optimizable to influence droplet sizing is explicitly taught at [0033]).  When further considering the teaching of Hong, wherein the valve seat is taught to be predictably situated within the nozzle on a tapered surface of a truncated cone shaped inner space of the nozzle which further tapers / narrows downward from the seat to the passage(s); the alteration of the geometry (as depicted in cross section) from a rectangle to a trapezoid would be apt and align with such a predictably narrowing inner nozzle space as described in Hong.  Additionally / alternatively with respect to the Appellant’s position that the “liquid material easily flows into the discharge flow paths by having the inflow ports inclined downward toward the center of the nozzle” (pg 15 of Brief and citing [0030]).  The change in shape / orientation of the inflow ports appears to be altered for similar reasons articulated by the prior art (change in droplet size), and further the concept that a greater surface area opening would permit a greater amount of inflow is a concept well within the level of ordinary skill in the art.  Thus the examiner maintains that it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a geometry and size of recess 110, such a truncated conic section to accommodate inflow ports of the plurality of discharge flow paths being inclined inflow ports continuous with the tapered surface and each of the inflow ports is inclined downward toward the center of the nozzle, since the geometry of the recess is explicitly taught to be optimizable, since tapering from valve seat to nozzle passage(s) is conventionally taught in the prior art, and since it is held that particular configuration / shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent evidence that the particular configuration was significant, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IV. B. and since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NATHAN H EMPIE/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        
Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712 

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                           
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.